ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	The application has been amended as follows: 

--       2.	The hand-held electrical power tool according to claim 1, wherein the speed regulating switch is a potentiometer, and the speed regulating operating member is a speed regulating disc cooperating with the potentiometer, and an outputting current of the potentiometer is adjusted when the speed regulating disc is rotated. 
9. 	The hand-held electrical power tool according to claim 8, wherein the safety operating member and the main control operating member are oppositely disposed on opposite sides of the operating handle, and the main control operating member is substantially V-shaped, the main control operating member includes a grip portion and a starting portion, the starting portion is disposed adjacently to the main control switch to drive the starting portion to rotate and press the main control switch when the grip portion is gripped.  --
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Leitenberger et al. (US 2004/0159449; “Leitenberger”) is the most relevant prior art.
Leitenberger fails to disclose a starting device comprising a main control switch, a main control operating member and a safety operating member.  Additionally, modifying Leitenberger with the aforementioned elements would require attempting to bodily incorporate said elements into Leitenberger’s power tool. This would rework the tool into an inoperable tool.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731